DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest the at least one first type connector unit and the at least one second type connector unit have a same type of mating interface with a same type of mating contact portions, and for each of the at least one first type connector unit, the two columns of signal conductors are aligned in a row direction perpendicular to a direction that the columns extend, and two signal conductors aligned in the row direction form a differential pair; and a rectangular-shaped front housing holding the mating contact portions of the at least one first type connector unit and the at least one second type connector unit with the mating contact portions forming an array combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to teach, provide or suggest for each of the plurality of extender modules: the at least one signal conductor is a pair of signal conductors; the first mating contact portions of the signal conductors of the pair are aligned in a first line; and the second mating contact portions of the signal 

The following is an examiner’s statement of reasons for allowance: regarding claim 15, the prior art of record fails to teach, provide or suggest a plurality of extender modules, each of the plurality of extender modules comprising at least one signal conductor, each of the at least one signal conductor comprising a first mating contact portion, complementary to the mating contact portions of the at least one first type connector unit, and a second mating contact portion, wherein the at least one first type connector unit are positioned to form a plurality of first columns of mating contact portions, with adjacent mating contact portions in the same first column defining pairs; for the plurality of extender modules, the at least one signal conductor is a pair of signal conductors, the second mating contact portions of the pairs of signal conductors are positioned to form second columns, the second columns being orthogonal to the first columns combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 16, the prior art of record fails to teach, provide or suggest a front housing having a plurality of separate spaces, each space of the plurality of spaces configured to receive either one of the at least one first type connector unit or one of the at least one second type connector unit, wherein: the contact tails of the signal conductors of the at least one first type connector unit are attached to the first printed circuit board, the contact tails of the signal conductors of the at least one second type connector unit are attached to the first ends of the cables combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 18, the prior art of record fails to teach, provide or suggest a module housing and at least one signal conductor held by the module housing, the at least one signal conductor having a contact tail, a mating contact portion, and an intermediate portion connecting the contact tail and the mating contact portion; and a monolithic support member holding the plurality of connector modules such that the plurality of connector modules are aligned in at least one row combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831